                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

HENRY CHRISTOPHER GONZALES,

                     Plaintiff,

v.                                                               No. CV 18-1208 CG

ANDREW SAUL,
Commissioner of the
Social Security Administration,

                     Defendant.

                                   FINAL JUDGMENT

       Pursuant to the Court’s Memorandum Opinion and Order, (Doc. 24), the Court

enters this Judgment under Rule 58 of the Federal Rules of Civil Procedure

REMANDING this case to the Commissioner of the Social Security Administration for

further administrative action in accordance with this opinion.

       IT IS SO ORDERED.

                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
